Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.  
Independent claims 1, 6 and 47 add the limitations describing the width range of 0.5mm to 50mm of the scaffolds.  The Examiner has not change or modify the previous rejection because the washers shown in Figs. 4 and 8A-8B disclose the claimed width.  For example, see paragraphs 156-159, especially paragraph 157 disclosing a washer (310) having an approximately length and width range between 3 mm to 6mm.  Therefore, the washers (scaffolds) are within the range between 0.5mm to 50mm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 19, 21-27, and 47-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittaker et al US Patent Pub. 2020/0000573A1.
Regarding claims 1, 2, and 24-26, Whittaket et al discloses a device (see Figs. 8A and 9) for ligament or tendon repair comprising a containment device (1012a’, 1012b’,1016a’ and 1016b’) with multiple distinct biodegradable (see paragraph 0293 disclosing an embodiment disclosing bioabsorbable reinforcing fibers) (310a-c) positioned on the containment device.  The multiple distinct scaffolds (310) having a width of 0.5 mm to 50 mm (see paragraph 157 and configured to regulate cell function at a target site.
Regarding claim 3, the Examiner interpreted the small elements 310a-c as beads.
Regarding claim 4, see Fig 8A showing more than 10 scaffolds.
	Regarding claims 5 and 24, it has been held that a claim is anticipated if each element of the claim is found, either expressly described or under principles of inherency, in a single prior art reference, or that the claimed invention was previously known or embodied in a single prior art device or practice.  Kalman vs. Kimberly-Clark Corp., 218 USPQ 789.  Therefore, it is inherent to have a kit with surgical instructions on how to attach the repair system to the injured ligament or tendon.
	Regarding claim 8, see paragraph 0296 disclosing a polymeric foam made from natural or/and synthetic materials, such as reconstituted collagen additionally see paragraph 165 disclosing the scaffold made of gelatin (hydrophilic).
	Regarding claim 12, see Fig. 8A showing each of the scaffolds in the set are the same.
	Regarding claims 13-16, see Fig. 9 showing the scaffolds having different sizes (1010a’’’ and 1010c’’’).
	Regarding claim 19, se Fig. 9.
	Regarding claims 21 and 22, see paragraphs 0011, 0012, 0020.
	Regarding claim 23, as best understood, if in Fig 9 we have 5 scaffolds it is inherent that two scaffolds (a set of scaffolds) will have a total surface area that is greater than a single scaffold (one scaffold).
	Regarding claim 27, see paragraphs 0022 and 0023 disclosing the sutures threaded through a channel in the blocks.
	Regarding claims 10 and 11, regarding the preparation from a solution of solubilized collagen in a concentration of greater than 50 and less than or equal to 500 mg/ml has been interpreted as a product by process.  A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 20, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al US Patent Pub. 2020/0000573A1.
	Whittaker et al discloses the invention substantially as claimed.  However, Whittaker et al does not disclose scaffolds having different shapes and one of the shapes is a sphere.
	It would have been an obvious matter of design choice to a person of ordinary skill in the art to use different scaffolds with different shapes as shown in the different embodiments in Figures 8a and 9 because Applicant has not disclosed that by having different shapes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally as well with the same shape.
	Therefore, it would have been an obvious matter of design choice to modify the Whittaker et al reference to obtain the invention as specified in claims 17 and 18.
	Regarding claim 20, it would have been obvious to one ordinary skill in the art to have a biodegradable coating that degrades at a higher rate that the biodegradable fibers shown in paragraph 0293 in order to promote the growth of tissue around the scaffold before the scaffold is fully degraded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                         5/12/22